The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on May 17, 2022. Claim 22 has been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claims 11, 19, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Claims 11-31 are pending.
        
Allowable Subject Matter
Claims 11-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 11-31 are allowable over the closest references: Kohler’934 et al. (U.S. Patent Application Publication 2010/0273934 A1), Kohler’347 et al. (U.S. Patent Application Publication 2010/0286347 A1), Hashemzadeh’547 et al. (U.S. Patent Application Publication 2011/0319547 A1), and Hashemzadeh’314 et al. (U.S. Patent Application Publication 2012/0035314 A1),  
The disclosure of the above-mentioned references resided in paragraph 4 of the Office Action dated November 26, 2021 is incorporated herein by reference.
However, the above-mentioned references of Kohler’934 et al., Kohler’347 et al., Hashemzadeh’547 et al., and Hashemzadeh’314 et al. do not disclose or fairly suggest the claimed method for producing a cold-curing unsaturated polymer system
for producing composite materials, which cures at a temperature less than 60°C, comprising:
mixing constituents comprising:
a) at least one crosslinkable, unsaturated polyester resin or vinyl ester resin,
b) at least one ethylenically unsaturated monomer,
c) at least one peroxide and/or hydroperoxide,
d) at least one cobalt salt accelerator,
e) optionally fiber material, and
f) optionally mineral fillers; and
g) a shrinkage-reducing admixture, the shrinkage reducing admixture comprising a vinyl acetate copolymer of 40 to 95 wt¾ of vinyl acetate and 5 to 60 wt¾ of one or more vinyl-functional comonomers selected from the group consisting of vinyl esters of unbranched or branched carboxylic acids having 3 to 20 carbon atoms, (meth)acrylic esters of unbranched or branched alcohols having 2 to 15 carbon atoms, and mixtures thereof wherein the percentages in wt¾ are based on the total weight of comonomers in the vinyl acetate copolymer, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kohler’934 et al., Kohler’347 et al., Hashemzadeh’547 et al., and Hashemzadeh’314 et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764